Prospectus Supplement June 7, 2016 Putnam VT Global Health Care Fund Prospectus dated April 30, 2016 The sub-section Your fund's management in the section Fund summary is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Kelsey Chen, Analyst, portfolio manager of the fund since 2005 Samuel Cox, Analyst, portfolio manager of the fund since 2016 Sub-advisor Putnam Investments Limited Portfolio manager Isabel Buccellati, Analyst, portfolio manager of the fund since 2012 The following replaces similar disclosure under the sub-section The fund’s investment manager -Portfolio managers in the section Who oversees and manages the fund? Portfolio Joined Employer Positions over past five years managers fund Kelsey Chen 2005 Putnam Management Analyst 2000 – Present Previously, Sector Team Leader Isabel Buccellati 2012 Putnam Investments Limited Analyst 2012 – Present Alliance Growth Equities, a unit of Alliance Bernstein Vice President, Ex US Sector Head Health Ltd. Care 2002 – 2012 Samuel Cox 2016 Putnam Management Analyst 2014 – Present Fidelity Institutional Equity Analyst Management (f/k/a Pyramis Global Advisors) 2010-2014 The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 301399 – 6/16 Statement of Additional Information Supplement June 7, 2016 Putnam VT Global Health Care Fund Statement of Additional Information dated April 30, 2016 Effective June 1, 2016, the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGERS section are supplemented to reflect that the fund’s portfolio managers are now Isabel Buccellati, Kelsey Chen and Samuel Cox. These sub-sections are also supplemented with regards solely to Mr. Cox as follows: Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager managed as of April 30, 2016. The other accounts may include accounts for which this individual was not designated as a portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Portfolio manager Other SEC-registered open- Other accounts that pool Other accounts (including end and closed-end funds assets from more than one separate accounts, managed client account programs and single-sponsor defined contribution plan offerings) Number Number Number of of of accounts Assets accounts Assets accounts Assets Samuel Cox 3 $1,528,900,000 0 0 1 $100,000 Ownership of securities As of June 1, 2016, Mr. Cox and his immediate family members did not beneficially own equity securities in the fund of the Trust that he managed. The fund is offered only to separate accounts of insurance companies. Individual investors may not invest in the fund directly, but only through purchasing variable annuity contracts or variable life insurance policies that include the fund as an investment option. 6/16
